Citation Nr: 0941548	
Decision Date: 11/02/09    Archive Date: 11/09/09

DOCKET NO.  05-21 657A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial rating greater than 30 percent for 
ulcerative colitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1996 to November 
2000.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the appellant 
if further action is required.


REMAND

The Veteran seeks an initial rating greater than 30 percent 
for his ulcerative colitis.  He indicated that his condition 
has worsened since his June 2006 VA examination and has 
requested that he be afforded a new VA examination prior to 
the Board's adjudication of his claim.  

Whether an examination is sufficiently contemporaneous to 
properly rate the current severity of the Veteran's 
disability depends on the particular circumstances of the 
individual case.  See Snuffer v. Gober, 10 Vet. App. 400 
(1997).  Because the Veteran indicated that his 
symptomatology for this disability has worsened since his 
last exam, the Board believes the Veteran should undergo an 
additional VA examination to better assess the severity, 
symptomatology, and manifestations of his service-connected 
ulcerative colitis.  See 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. 
§ 3.159(c)(4) (VA has an affirmative duty to obtain an 
examination of the claimant at a VA health-care facility if 
the evidence of record does not contain adequate evidence to 
decide a claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO shall obtain all VA treatment 
records not currently associated with the 
claims file, specifically treatment 
records since November 2005.


2.  Schedule the Veteran for a VA 
examination to determine the current 
severity of his ulcerative colitis.  The 
claims file should be provided to the 
examiner and the examiner should indicate 
his or her review of the claims file in 
the examination report. 

The examiner should conduct any testing 
necessary and indicate all symptoms 
associated with the service connected 
ulcerative collitis.

3.  Readjudicate the claim , applying all 
appropriate laws and regulations, and 
considering any additional information 
obtained as a result of this remand.  If 
any benefit sought on appeal remains 
denied, the Veteran and his representative 
should be provided a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


